OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                   AUSTIN
                                                                    82




                 n$E&.iirOW~OndortLis motion, of H. 3. No. EO5,
3       Rho ia    tho dedgnated agent?"
\

                &~ea Bill Nor POb, Aate of this49th Logialature,~
    $8 an eat amdiing aortain seotlone of I?oueoBill lo. 457,
    Chaptar 4, Aots OS the 46th Lsgisl&ture,Regular Seksaion,
    1939. Eoueo Bill Ho. 409, Aate of the 46th Legi;ilatum,
    1m Art10163l,4W3-3.,
                       Vwnon*a Anaotated Penal Qod*, Seation 8
    OS xoatueBill No. 406 A8tr o? the 49th Legl6latur0,a~-
    Soetlon 69 of Hotwe Sill la. 409, Aats or the 46th Logirla-
    tum,  ahiah road* aa ~wted above in yaw lottsr. Itwill
    begII&M that SUbiOn   a6 Or &%0x0   l&wda VUI&O~'# &t&3-
    fated Penal Qode (II.B. Ho. 40?, Aots of the 44th Lo&a%*
    fun ) prcnid 08t
              vho tons *~duignatea agontcrtamns laak ootm$r
        tax eolloator in tho Stats who amy peciorn hii8butloo
        undu thie sot'through  sny xe5ular deputy.”




                 .